UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53964 Hines Global REIT, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 26-3999995 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated Filer ý (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 10, 2010,approximately 23.1 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 PARTII– OTHER INFORMATION Item 1.
